Title: To John Adams from Edmé Jacques Genet, 11 May 1780
From: Genet, Edmé Jacques
To: Adams, John


      
       Ce 11. mai 1780
      
      Nous serions bien fachés, Monsieur de ne pas avoir dimanche the young gentlemen. C’est un jour fait pour eux, puis qu’il y a une cérémonie qui ne se repete pas souvent, et j’ai pris les précautions nécessaires pour qu’ils la voyent à leur aise. Nous les attendons et nous vous Supplions de ne point tromper notre attente. Le Commodore Jones nous fera sûrement lhoneur d’accepter le break fast chez nous. J’y aura de bon Thé qui n’a point été taxé par l’angleterre. Le commodore vous accompagnera à la chapelle pour voir la cérémonie et vous serés tous bien placés. J’espere bien que les young gentlemen viendront encore plus d’une fois, car il ne faut pas pretendre que tout se voit ici en un jour. Mais celui de dimanche is a Special one.
      Je connois Sir J. Dalrymple; Et je puis vous assurer, qu’on ne Sera plus aussi complaisant ici pour lui qu’on l’a été dans d’autres tems. Ceux qui depuis lui ont demandé les mêmes faveurs n’y ont pas été bien reçues.
      Vous êtes bien le maitre d’envoyer au Congrez les propositions du Doyen: Elles Sont tirées du general advertiser, which I reckon to be ministerialist
      
       Genet
      
     